Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-8 recite reference numbers such as “tip (20)” and “microfluidic device (1)”, etc. Examiner notes that in the interpretation of the claims, the detailed specification and drawings are not read into the claims or otherwise considered to be incorporated into the claims. However Applicant’s claims recite reference numbers, and thus it is not clear as to whether Applicant intends for written details related to the reference numbers or information from the drawings to be read into the claims or otherwise incorporated into the claims. The reference numbers should be deleted from the claims.
	Claim 1, line 7 recites “for them”. It is not clear as to what is meant by “them”. Does it mean “samples” or “reagents” or both?
	Claim 1, line 10 recites “micrometric dimensions”. It is not clear as to what is micrometric dimensions since any number can be converted to a micrometer. 
	Claim 1, line 16 recites “the terminal base”. The claim lacks sufficient antecedent basis for this limitation.
	Claim 1, lines 17-18 recites “the upper base”. The claim lacks sufficient antecedent basis for this limitation.
	Claims 2-8 are rejected here since they depend from claim 1 which is rejected for the reasons set forth above.
	
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/5/22 is acknowledged.  The traversal is on the ground(s) that at minimum Group V should be rejoined with elected Group I since Groups I and V each fall under 37 CFR 1.475(b)(2).  
	This is not found persuasive.
37 CFR 1.475 also states:
“(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
…..
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.”

As stated in the last Office action, the listed groups, including Group I and V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since the groups are linked by the special technical feature of a microchannel and outlet, which does not make a contribution over the prior art in view of Ward (US 20040018611), which discloses in paragraphs 0014 and 0115 outlet ports, and discloses in paragraph 0128 channels (equivalent to outlets) exiting cell handling modules, and further discloses microchannels in paragraphs 0014, 0027, and 0120. Thus the special technical feature linking the cited groups does not make a contribution over the prior art and thus do not relate to a single general inventive concept. 
The requirement is still deemed proper and is therefore made FINAL.
	Moreover, upon review, Examiner finds that claim 36 should have been listed under Group II since claim 36 depends from claims 9 or 35. Moreover claims 37-38 should have been listed as a separate Group VI, and restricted. Specifically, Groups I-VI (including Groups I and VI) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since the groups are linked by the special technical feature the device of claim 1, which does not make a contribution over the prior art [as shown by Bocchi (WO 2012072822) in view of Yamazaki (US 20130309146) and further in view of Evtodienko (US 20150290639), as discussed further below]. 
	Examiner notes that it is not clear as to what microfluidic device is required by claim 36 since claims 37-38 depend from claims 1-8 [which recites a microfluidic device], and claims 9 or 35 [which also recite a microfluidic device]. Clarification is requested.
	Consequently only claims 1-8 are examined in the present Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bocchi (WO 2012072822) in view of Yamazaki (US 20130309146) and further in view of Evtodienko (US 20150290639).
As to Applicant’s claim 1, Bocchi discloses the following which are relevant to Applicant’s limitations.
Bocchi discloses in paragraph 00014 microwells in fluid communication with microchannels for fluid and particle delivery to the microwells. The microchannel is disposed above the microwell, and the microwell is open to the fluid microchannel at an upper end 106 of the microwell and open at a lower end 108 to the outside of the device. See paragraph 00014. See also paragraph 00072 disclosing a microwell in communication with a microchannel. 
Bocchi also discloses that fluid may be caused to flow through the microchannel by creating a pressure differential at each end of the microchannel. The microchannel may be connected to a pump, for example, or a source of pressurized air. See paragraph 00074.
Bocchi also discloses fluid or fluid containing cells and particles were inserted in each microchannel using a peristaltic pump connected as shown in figure 5 or using a syringe pump connected to the microchannel inlet. Paragraph 00144 
See also figure 3 in Bocchi disclosing the peristaltic pump being connected to an inlet or port of the microchannel that connects to microwells (102). 
Thus regarding Applicant’s claim 1, Bocchi discloses a microfluidic device which includes an array of microwells and a microchannel and an input port. 
However Bocchi does not disclose how the tubing connected to the (peristaltic or syringe) pump is connected to the microfluidic device. Thus Bocchi does not disclose a tip having a tapered portion, and diameter dimensions, and an interference coupling with a vertical channel of the microfluidic device as recited by Applicant.
However Yamazaki teaches these limitations of a tapered tip with an interference coupling to an assay device. 
More specifically Yamazaki discloses the following.
“A liquid leakage between a needle and a needle port is prevented.  To this end, a guide section, a passage section, and a tapered section are provided in an in-port path of a needle port.  The guide section has an inside diameter larger than the outside diameter of a body of a needle.  The passage section has an inside diameter smaller than the outside diameter of the body of the needle and larger than the tip diameter of a tapered portion of the needle.  The tapered section connects the guide section and the passage section.  The taper angle .theta.2 of the tapered section is set to be larger than the taper angle .theta.1 of the tapered portion of the needle, and the width w of the tapered section is set to be smaller than half the difference between the outside diameter of the body and the tip diameter of the needle.” Abstract.
In the pharmaceutical industry, for example, and other fields, preparative separation-purification systems utilizing a liquid chromatograph are used to collect samples of a variety of chemically synthesized compounds in order to store those samples in a library or analyze them in more detail… (Para. 0002.)
“Such preparative separation-purification systems include a connection mechanism, in which a needle and a needle port are used, in order to place a trap column in the liquid passage.  A needle includes a passage through which a liquid passes.  A pipe for introducing a liquid or a pipe for disposing a liquid is connected to the base (the end opposite the tip) of the needle.  A needle port is attached to the outlet end and the inlet end of the trap column respectively.  A path (in-port path) for allowing a liquid to pass through is formed inside the needle port.  When a trap column is placed in the liquid passage, the tip of the needle attached to the liquid introducing pipe is inserted into the needle port at the inlet end, and the tip of the needle attached to the liquid disposing pipe is inserted into the needle port at the outlet end.  This establishes a liquid-tight connection between the path within each needle and the in-port path within each needle port, thus allowing a liquid to flow through the trap column.” Para. 0004 (emphasis added).
“The present invention has been achieved to solve the aforementioned problem, and the main objective thereof is to provide a needle port which can assuredly prevent the occurrence of a liquid leakage from the connection section between the needle and the needle port.” Para . 0012.
 “In the needle port according to the present invention, as shown in FIG. 1A, .phi.a denotes the outside diameter of the body 31a of the needle 31, .phi.b denotes the tip diameter of the tapered portion 31b of the needle 31, .phi.c denotes the inside diameter of the guide section 62 of the in-port path 60, and .phi.d denotes the inside diameter of the passage section 64.  The taper angle of the tapered portion 31b of the needle 31 is denoted by .theta.a, and the taper angle of the tapered section 63 of the in-port path 60 is denoted by .theta.b.” Para. 0019.
“Then, when the needle 31 is further moved down, a part of the outer peripheral surface of the tapered portion 31b of the needle 31 comes into contact with a part of the inner peripheral surface of the tapered section 63 of the in-port path 60.  Hence, the needle 31 is guided and the misalignment between the axes of the needle and the needle port is corrected.  Finally, as shown in FIG. 5C, the tapered portion 31b of the needle 31 seals a mouth 65 of the passage section 64 of the in-port path 65.” Para. 0022 (emphasis added).
“The present invention can be applied to a needle port in various systems, such as a preparative separation-purification system, a liquid chromatograph apparatus, an auto sampler, or other apparatuses in which a needle is used for providing a liquid to a passage or for changing passages.  In particular, the present invention can be applied to an inlet/outlet end of a variety of columns, an injection port, and other similar units provided in such systems.” Para. 0025 (emphasis added).
“A needle 31 is provided at the upstream end of the discharge passage 32. The needle 31, the discharge passage 32 and a discharge nozzle 34 which will be described later are attached to a fraction collector head 35.  The fraction collector head 35 can be moved by means of the triaxial drive mechanism 51.  Moving and connecting the needles 18 and 31 to the inlet end and the outlet end of the trap column 21, respectively, allows the liquid drawn by the supply pump 16 to be introduced into the trap column 21 through the introduction passage 15, and allows the liquid which has passed through the trap column 21 to be discharged to the discharge passage 32.  The discharge nozzle 34 is attached to the downstream end of the discharge passage 32.  By moving the fraction collector head 35 to which the discharge nozzle 34 is attached by means of the triaxial drive mechanism 51, the liquid discharged from the trap column 21 to the discharge passage 32 can be collected in a collection container 42 through the discharge nozzle 34 or discharged to a disposal port 39 which is placed in the moving range of the fraction collector head 35 by means of the triaxial drive mechanism 51.” (Para. 0036, emphasis added.)
Exemplary embodiments having particular dimensions, diameter, and angles of the ports and needle are disclosed in paragraphs 0040 to 0043.
Paragraph 0044 discloses that the controller 52 moves the needle 18 and the fraction collector head 35 by means of the triaxial drive mechanism51 so as to insert the tip of the needle 18 into the needle port 22 of the inlet end of the trap column 21.
“For example, the needle port of the present embodiment can be applied not only in the preparative separation-purification system described above, but also in various systems, such as a liquid chromatograph apparatus, an auto sampler or other apparatuses, in which a needle is used for providing a liquid to a passage or for changing passages.  In particular, it can be applied to an inlet/outlet end of a variety of columns, an injection port, and other similar units provided in such systems.” (Paragraph 0055, emphasis added.)
It would have been obvious to one skilled in the art to provide in the Bocchi device a needle and needle port as taught by Yamazaki as the particular way of connecting the Bocchi syringe or peristaltic pump to the microfluidic device. Yamazaki teaches that the benefit of the disclosed design is that it allows for moving of the needle to the needle port for introduction of fluid (para. 0036), for providing fluid to a passage or for changing passages (para. 0025 and 0055), and for a fluid tight connection (para. 0004). Yamazaki and Boochi are in the same art as they both are directed to providing biological fluid to a device and both disclose a connection between a pump and a device intended to receive fluid via the pump. Moreover, one skilled in the art would have had reasonable expectation of success in the modification since Yamazaki teaches that the disclosed “invention can be applied to an inlet/outlet end of a variety of columns, an injection port, and other similar units provided in such systems.” Para. 0025 (emphasis added). It would have been predictable by one skilled in the art that the Bocchi assay device is a “similar” unit to the example of a separation-purification system of Yamazaki since the Bocchi assay device also holds biological fluid materials for various purposes including isolation and analysis (see Bocchi in paragraphs 0060, 0061, 0105, 0118).
Moreover, Evtodienko further provides motivation to provide a connection between a pump and an assay device [such as the Bocchi assay device].
More specifically Evtodienko discloses an example of connecting a syringe pump to a port of an assay cartridge through a pipe attached by a pressure tight clamp to move fluid through the cartridge (para. 0105). Thus Evtodienko discloses a connection that attaches a syringe pump to an assay cartridge. Thus one skilled in the art would have had motivation to provide a connection between the Bocchi syringe pump and assay device using a connection, as shown by Evtodienko. While Evtodienko discloses one type of connection, i.e., using a pressure tight clamp, it would have been predictable by one skilled in the art that the connection for the Bocchi invention can be various known connections, such as that disclosed by Yamazaki, which also allows for connection between a pump and a device for receiving biological material for processing, and which also allows for a fluid tight connection (para. 0004).
As to Applicant’s limitations in claim 1 regarding the dimensions of the tip and vertical channel, and d3 being greater than d2, and an interference coupling, see figures 1C and 5C of Yamazaki. As to Applicant’s limitations regarding the dimensions related to the half-opening of the truncated cone formed by the distal portion of the tip, and the half-opening of the truncated cone formed by the tapered channel of the vertical channel, Yamazaki discloses the general configuration similar to Applicant including conical tapering and interference fitting (see Yamazaki in figures 1A-1C, 3, 5a-5c and 6; and see Applicant’s figures 4b and 19). Variations on dimensions such as length, angle, etc., to optimize requires ordinary skills in the art especially given that Yamazaki teaches the general configuration.
Likewise with respect to claims 2-5, variations on dimensions and angles is a change in parameter of a configuration generally disclosed by Yamazaki (see Yamazaki in figures 1A-1C, 3 , 5a-5c, and 6, disclosing a needle, which is equivalent to Applicant’s tip, and an inlet port having a flare or conical portion, the inlet port being equivalent to Applicant’s vertical channel; and compare to Applicant’s figures 4b, 19 and 21). The ranges recited by Applicant fall within a workable or optimal range, and their discovery requires only ordinary skills in the art especially given that Yamazaki teaches the general configuration.
As to claim 6, see the inlet port in Yamazaki in figures 1A-1C, 3, and 5a-5c disclosing a flare portion, and above this flare portion is equivalent to Applicant’s claimed storage region (in claim 6 and Applicant’s figure 23.)
As to claim 7, see the inlet port in Yamazaki in figures 1A-1C, 3, and 5a-5c disclosing a flare portion, and above this flare portion is equivalent to Applicant’s claimed storage region (in claim 7 and  Applicant’s figure 24.)
As to claim 8, see inlet port in Yamazaki in figure 6 (or alternatively figures 1A-C, 3, or 5a-5c) which is equivalent to Applicant’s inlet region (in claim 8 and Applicant’s figure 6.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641